Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 recites “a plurality of strip-shaped reinforcing elements is arranged in layers in the cavity of the injection mold…” which needs to be modified as “a plurality of strip-shaped reinforcing elements are arranged in layers in the cavity of the injection mold…”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a dispensing device … on which the strip-shaped reinforcing element is rolled up.” in claim 13 and “at least one strip-shaped reinforcing element is unrolled from the dispensing device” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 13 recites, “a dispensing device … on which the strip-shaped reinforcing element is rolled up” which includes the generic placeholder of “dispensing device” followed by the functional limitation “on which the strip-shaped reinforcing element is rolled up” and needs to be interpreted under the requirements of 35 U.S.C 112(f). The applicants specification does not explicitly disclose a corresponding structure of the dispensing device. 
Claim 14 recites, “at least one strip-shaped reinforcing element is unrolled from the dispensing device” which includes the generic placeholder of “dispensing device” followed by the functional limitation “at least one strip-shaped reinforcing element is unrolled from the” and needs to be interpreted under the requirements of 35 U.S.C 112(f). The applicants specification does not explicitly disclose a corresponding structure of the dispensing device. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 2, 5-15 all recite “strip-shaped reinforcing element” wherein the scope of strip-shaped is unclear as the reinforcing element could be a strip or a strip like shape, wherein said strip like shape would be indefinite. Thus, the claims 1, 2, 5-15, and claims 3, 4 which are dependent upon claim 1 are rejected under 35 U.S.C. 112(b).  
Claims 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16-18 recites the limitation "the hollow body interior" in lines 5, 2, and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim, thus Claims 16-18, and claims 19-20 which are dependent upon claim 16 are rejected under 35 U.S.C. 112(b).
Claim limitation “a dispensing device … on which the strip-shaped reinforcing element is rolled up”  in claim 13 and “at least one strip-shaped reinforcing element is unrolled from the dispensing device” in claim 14 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because for both limitations in claim 13 and 14, the specification fails to disclose a corresponding structure for the “dispensing device”. The boundaries of this claim limitation are ambiguous; therefore, the claims 13 and 14 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook et al. (US 20170001349 A1, hereinafter Holbrook).
Regarding claim 1 Holbrook explicitly discloses (method of making an article such as molded tank 720 using a cavity 84, see [0036-0037, 0062] and Fig. 13B) a method for producing a hollow body composite component (molded tank 720) using an injection mold (84), (the mold cavity 84 is injected with plastic through ports 86, wherein said plastic flows arounds the core 82, see 62) wherein a cavity of the injection mold (84) is filled at least partially with a flowable material (plastic) by injection of the flowable material (plastic), using the mandrel (82), (a plastic sheet 90 with chemical properties suitable for contact with potable water, is introduced into the interior of 84 such that it would be arranged along the interior surface of the molded tank 720 to be made, see [0061-0062, 0059]. Fig. 13B depicts 90 as strip-shaped) at least one strip-shaped reinforcing element (90) is introduced into a hollow body interior (interior of tank 720) and is arranged on a surface of the hollow body (tank 720) facing the hollow body interior.

    PNG
    media_image1.png
    382
    614
    media_image1.png
    Greyscale

Holbrook Fig. 13B
Holbrook does not explicitly disclose the mandrel (82) to be driven through the flowable material to form a hollow body, however a person of ordinary skill in the art, hereinafter POSITA, would find it obvious that the mandrel (82) is removed from the mold (84) in order to create the hollow body composite component (molded tank 720). Thus mandrel (82) thus driven through the flowable material (plastic) during molding in order to create a hollowed body (720).
Regarding claim 7 Holbrook explicitly discloses the method according to Claim 1, (90 is arranged in the cavity of the mold 84 before the injection of plastic, see [0061-0062] and Fig. 13B) wherein the at least one strip-shaped reinforcing element (90) is arranged in the cavity of the injection mold (84) before the injection of the flowable material (plastic).
Regarding claim 8 Holbrook explicitly discloses the method according to Claim 1, (Fig. 13B depicts 90 fixed inside the cavity of the mold 84 by at least one end) wherein the at least one strip-shaped reinforcing element (90) is fixed inside the cavity of the injection mold (84) by at least one end of the at least one strip-shaped reinforcing element (90).
Regarding claim 9, Holbrook explicitly disclose the method according to Claim 1, (Fig. 13B depicts 90 fixed outside the cavity the cavity of the mold 84 by at least one end) wherein the at least one strip-shaped reinforcing element (90) is fixed outside the cavity of the injection mold (84) by at least one end of the at least one strip-shaped reinforcing element (90).
Regarding claim 11, Holbrook explicitly disclose the method according to Claim 1, (Holbrook teaches in [0061-0062] that 90 is pushed into 84 by the 82 and is thus guided by 82) wherein the at least one strip-shaped reinforcing element (90) is guided in a channel formed by the mandrel (82).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook et al. (US 20170001349 A1, hereinafter Holbrook) as applied to claim 1 and in further view of Nakayama et al. (US 20200061952 A1, hereinafter Nakayama).
Regarding claims 2-4, Holbrook et al. does not explicitly disclose the limitation of claim 2 wherein at least one strip-shaped reinforcing element (90, see Fig. 13B) comprises fibers embedded in a matrix of plastic, nor the limitations of claim 3 and 4. Said limitation of claim 3 being the fibers comprise of unidirectionally aligned fibers. Said limitation of claim 4 wherein the matrix of plastic is a thermoplastic.
In an analogous art Nakayama explicitly discloses a Fig. 10(b) which depicts a skin layer 34 being a prepreg resin prepared by impregnating a thermosetting resin with continuous fibers, see [0113]. The skin layer exibits excellent mechanical properties, see [0085].
A POSITA at the time of the invention would have found it obvious to modify Holbrook in view of Nakayama such that material used for the sheet 90 is the prepreg disclosed by Nakayama which comprises of the continuous Fibers, in order to increase mechanical properties of the hollow body (720). Thus, Holbrook in view of Nakayama discloses the limitations of claims 2-4 as the prepregs have a plastic matrix (thermosetting resin) with unidirectional fibers (continuous fibers see Fig. 10(b)), wherein said plastic resin comprises of a thermoplastic (thermosetting resin).
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook et al. (US 20170001349 A1, hereinafter Holbrook) as applied to claim 1 and in further view of Beck et al. (WO 2019007983 A1, hereinafter Beck).
Regarding claim 5 and 10, Holbrook explicitly discloses all of the limitations of claim 1, such as the strip-shaped reinforcement element (90) arranged on the interior surface of the hollowed body (720) and the mandrel (82) which 90 surrounds, see Fig. 13B. 
However, Holbrook does not explicitly disclose the limitation of claim 5 wherein two strip-shaped reinforcing elements wherein said elements are arranged on the interior surface of the hollowed body (720) opposite to each other. Holbrook further does not disclose the limitation of claim 10 wherein a plurality of strip-shaped reinforcing elements are arranged in layers in the cavity of an injection mold, wherein during injection molding said plurality strip-shaped reinforcing elements are separated by the mandrel and facing the interior
In an analogous art, Beck explicitly discloses cover elements 3 and 4 depicted in Fig 6 and 7 encapsulating core element 5 during an injection molding process, such that they are on opposite sides of the core in a cavity of (10) and thus they are separated by the core. Beck further discloses that the two cover elements can be shaped the same or partially different and thus form the same or at least partially different geometric shapes, see page 4 paragraph 4.

    PNG
    media_image2.png
    432
    589
    media_image2.png
    Greyscale

Beck Fig .6

    PNG
    media_image3.png
    384
    587
    media_image3.png
    Greyscale

Beck Fig .7
A POSITA at the time of the invention would have found it obvious to modify Holbrook in view of Beck such that the there are two strip-shaped reinforcement element (90) are arranged on the interior surface of the hollowed body (720) opposite to each other in order to accommodate sides with or at least partially different geometric shapes. 
Therefore, the two strip-shaped reinforcement element (90) are a plurality of strip-shaped reinforcement element (90) separated by a mandrel (82) such that they’re on opposite sides of each other during an injection process.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holbrook et al. (US 20170001349 A1, hereinafter Holbrook) as applied to claim 1 and in further view of Koch (US 20190283294 A1).
Regarding claim 6 Holbrook explicitly discloses all of the limitations of claim 1, such as the mold (84) and at least one strip-shaped reinforcing element (90) arranged within the surface of the hollowed body (720) facing the interior of said hollowed body, see Fig. 13B.
Holbrook does not explicitly disclose that the mold (90) is a two part mold with a parting plane.
In an analogous art, Koch depicts in Fig. 3-4 an injection mold 5 with a hollow profile insert which can open and close, wherein the plane which the two parts of mold 5 come together or apart would be analogous to the parting plane. The mold 5 can be put in an open or close state to demold a product , see [0184].

    PNG
    media_image4.png
    325
    459
    media_image4.png
    Greyscale

Koch Fig. 3 

    PNG
    media_image5.png
    334
    511
    media_image5.png
    Greyscale

Koch Fig. 3
A POSITA at the time of the invention would find it obvious to modify Holbrook in view of Koch such that the mold (90) comprises of two parts which allow for easy removal of a product such as the hollowed body (720).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook et al. (US 20170001349 A1, hereinafter Holbrook) as applied to claim 1 and in further view of Kaufmann et al. (DE 4023967 C1).
Regarding claim 12, Holbrook explicitly discloses all of the limitations of claim 1, such as the at least one strip-shaped reinforcing element (90, see Fig. 13B) and the mandrel (82, see Fig. 13B)
However, Holbrook does not explicitly disclose that the at least one strip-shaped reinforcing element (90, see Fig. 13B) is stored in the interior of the mandrel.
In an analogous art Kaufmann explicitly discloses a method wherein a feeding device 14 and separating device 16, are analogous to the mandrel of the instant application, as the feeding device 14 and separating device 16 can store pin-shaped metal parts 22 which protrude from a strip-shaped extension of each coil former, see Fig. 4-6.  Said metal parts 22 are guided by a feeding device 14 and separating device 16 such that they enter a mold cavity 20. The feeding device 14 and separating device 16 can store multiple stands 24 of parts 22 as depicted in Fig. 4.
A POSITA at the time of the invention would be motivated to modify Holbrook in view of Kaufmann such that the mandrel (82) is replaced with the feeding device 14 and separating device 16 in order to line the hollow body (720) with multiple stands of strips-shaped reinforcing element (90), wherein said stands are stored in the devices 14 and 16.
Regarding claim 13,  Holbrook in view of Kaufmann explicitly discloses the method according to Claim 12, (Kaufmann depicts a channel 44 analogous to the dispensing device of the instant application which is modified to store the sheet 90 disclosed by Holbrook. Said channel 90 is inside the separating device 16, and is rolled up on a strand magazine 12, see Kaufmann Fig. 3 and 5 ) wherein the at least one strip-shaped reinforcing element (90, Holbrook) is stored by a dispensing device (44, Kaufmann) which is arranged in the interior of the mandrel (14 and 16, Kaufmann) and on which the strip-shaped reinforcing element is rolled up.
Regarding claim 14,  Holbrook in view of Kaufmann explicitly discloses the method according to Claim 13, wherein the at least one strip-shaped reinforcing element (90) is unrolled from the dispensing device (44) and guided out through an outlet as depicted in Kaufmann Fig. 5 which depicts the part 22 dispensed from 44, wherein 22 is analogous to the strip-shaped reinforcing element (90).
Holbrook in view of Kaufmann explicity disclose the mandrel (14 and 16, Kaufmann) is driven through the flowable material (plastic, Holbrook), however a POSITA at the time of the invention would find it obvious to drive the mandrel (14 and 16, Kaufmann) though the flowable material (plastic, Holbrook) to make a hollow body (720) as evidenced by the mandrel (82) disclosed by Holbrook, see Holbrook Fig. 13B .
Claim 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook et al. (US 20170001349 A1, hereinafter Holbrook) in view of Nicolas Beck (US 20120275884 A1, hereinafter Nicolas).
Regarding claim 16, Holbrook explicitly discloses (method of making an article such as molded tank 720 using a cavity 84, see [0036-0037, 0062] and Fig. 13B) a method for producing a hollow body composite component (molded tank 720) using an injection mold (84), (the mold cavity 84 is injected with plastic through ports 86, wherein said plastic flows arounds the core 82, see 62) wherein a cavity of the injection mold (84) is filled at least partially with a flowable material (plastic) by injection of the flowable material (plastic).
Holbrook does not explicitly disclose the mandrel (82, see Fig. 13B) to be driven through the flowable material to form a hollow body, however a person of ordinary skill in the art, hereinafter POSITA, would find it obvious that the mandrel (82) is removed from the mold (84) in order to create the hollow body composite component (molded tank 720). Thus mandrel (82) thus driven through the flowable material (plastic) during removal in order to create a hollowed body (720).
Holbrook further does not explicitly disclose using a mandrel to introduce a tubular reinforcing element into the hollow body interior such that it is expanded to the diameter of the hollow body however Holbrook does explicitly disclose using the mandrel (82) to introduce a plastic sheet 90 such that it would be arranged along the interior surface of the molded tank 720 to be made, see [0061-0062, 0059].
In an analogous art Nicolas explicitly discloses a label 8 which has a tubular shape and is inserted into an annular gap-shaped cavity 9, see Fig. 1 and [0033]. 

    PNG
    media_image6.png
    246
    566
    media_image6.png
    Greyscale

Nicolas Fig. 1
A POSITA at the time would have found it obvious at the time of the invention to modify Holbrook in view of Nicolas such that the plastic sheet 90 has a tubular shape in order to envelope a tubular mandrel (82). Thus, the tubular plastic sheet 90 is analogous to the tubular reinforcing element of the instant application.
Regarding claim 19 Holbrook in view of Nicolas explicitly discloses the method according to Claim 16, (90 is arranged in the cavity of the mold 84 before the injection of plastic, see [0061-0062] and Holbrook Fig. 13B) wherein the at least one strip-shaped reinforcing element (90) is arranged in the cavity of the injection mold (84) before the injection of the flowable material (plastic).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holbrook et al. (US 20170001349 A1, hereinafter Holbrook) in view of Nicolas Beck (US 20120275884 A1, hereinafter Nicolas) as applied to claim 16 and in further view of Beck et al. (WO 2019007983 A1, hereinafter Beck).
Regarding claim 17, Holbrook in view of Nicolas explicitly discloses all of the limitations of claim 16, such as the tubular reinforcement element (90) arranged on the interior surface of the hollowed body (720) and the mandrel (82) which 90 surrounds, see Fig. 13B. 
However, Holbrook does not explicitly disclose the limitation of claim 17 wherein tubular reinforcing elements wherein said elements are arranged on the interior surface of the hollowed body (720) opposite to each other. 
In an analogous art, Beck explicitly discloses cover elements 3 and 4 depicted in Fig 6 and 7 encapsulating core element 5 during an injection molding process, such that they are on opposite sides of the core in a cavity of (10) and thus they are separated by the core. Beck further discloses that the two cover elements can be shaped the same or partially different and thus form the same or at least partially different geometric shapes, see page 4 paragraph 4.
A POSITA at the time of the invention would have found it obvious to modify Holbrook in view Nicolas further in view of Beck such that the there are two tubular reinforcement element (90) are arranged on the interior surface of the hollowed body (720) opposite to each other in order to accommodate sides with or at least partially different geometric shapes. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Holbrook et al. (US 20170001349 A1, hereinafter Holbrook) in view of Nicolas Beck (US 20120275884 A1, hereinafter Nicolas) as applied to claim 16 and in further view of Koch (US 20190283294 A1).
Regarding claim 18 Holbrook in view of Nicolas explicitly discloses all of the limitations of claim 16, such as the mold (84) and at least tubular reinforcing element (90) arranged within the surface of the hollowed body (720) facing the interior of said hollowed body, see Holbrook Fig. 13B.
Holbrook does not explicitly disclose that the mold (90) is a two-part mold with a parting plane.
In an analogous art, Koch depicts in Fig. 3-4 an injection mold 5 with a hollow profile insert which can open and close, wherein the plane which the two parts of mold 5 come together or apart would be analogous to the parting plane. The mold 5 can be put in an open or close state to demold a product , see [0184].
A POSITA at the time of the invention would find it obvious to modify Holbrook in view Nicolas further in view of Koch such that the mold (90) comprises of two parts which allow for easy removal of a product such as the hollowed body (720).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holbrook et al. (US 20170001349 A1, hereinafter Holbrook) in view of Nicolas Beck (US 20120275884 A1, hereinafter Nicolas) as applied to claim 16 and in further view of Kuerschner (US 20090169826 A1).
Regarding claim 20 Holbrook in view of Nicolas explicitly discloses all of the limitations of claim 16, such as the at least tubular reinforcing element (90), see Holbrook Fig. 13B, however does not explicitly disclose the tubular reinforcing element (90) to be woven hose, a mesh hose, a hose with a lattice structure or a hose made of stretchable material.
In an analogous art Kuerschner explicitly discloses a plastic layer comprising of a carbon fiber woven fabric which improves thermal conductivity, see [0007].
A POSITA at the time of the invention would have found it obvious to modify Holbrook in view of Nicolas further in view Kuerschner such that the tubular reinforcing element (90) comprises of carbon fiber woven fabric in order to improves thermal conductivity.
Examiners note
Claim 15 has not been rejected in a prior art rejection, however has been rejected under 35 U.S.C. 112(b). If claim 15 is amended to overcome the aforementioned U.S.C. 112(b) rejection it would have the potential for allowability as no prior arts have been found that read on all the limitations claim 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754